Per Ctjriam.
The. indictment herein charges that the alleged forgery, by endorsement of a county warrant that was payable to Henry.Farrington, who had been employed by the accused to work for the county on the public roads, was committed or uttered by the accused “with intent to injure and defraud Henry Farrington and some person or persons to the grand jurors unknown.” The proofs show that the endorsement by the accused of Farrington’s name on the warrant, gnd the.collection of the money could not have injured Farrington, since the accused had before the warrant was issued paid Farrington all the county owed him and no intent to injure any other person is shown. If the warrant was at the instance of the defendant drawn for an amount in excess of the county’s indebtedness to Farrington, proof thereof would not sustain the charge as made. For the failure to prove an essential element of the oflense as alleged, the judgment must be and is hereby reversed.
Browne, C. J., and Tatlor, Whitfield, Ellis and West, J. J., concur.